
	
		I
		111th CONGRESS
		2d Session
		H. R. 5572
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2010
			Mr. Buchanan (for
			 himself and Mr. Crenshaw) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To reform the Minerals Management Service and offshore
		  drilling for oil and gas, to repeal the limitation of liability of a
		  responsible party for discharge of oil from an offshore facility, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Prevention Act of
			 2010.
		2.Reform of
			 Minerals Management Service
			(a)ComponentsNotwithstanding Secretarial Order No. 3299,
			 issued by the Secretary of the Interior on May 19, 2010, there shall be in the
			 Department of the Interior the Minerals Management Service, which shall
			 have—
				(1)an Office of
			 Leasing and Permitting, which shall perform such functions relating to leasing
			 of areas of the outer Continental Shelf and the issuance of permits for
			 activities under such leases, as were vested in the Minerals Management Service
			 (or the Director thereof) on May 19, 2010;
				(2)an Office of
			 Inspection, which shall perform such functions relating to inspection of
			 vessels and facilities used for such activities as were vested in the Minerals
			 Management Service (or the Director thereof) on that date; and
				(3)an Office of Revenue, which shall perform
			 such functions relating to the collection of revenue from leases of the outer
			 Continental Shelf as were vested in the Minerals Management Service (or the
			 Director thereof) on that date.
				(b)Drug
			 testingThe Secretary of the
			 Interior shall issue regulations that require each employee of the Minerals
			 Management Service to be subjected to random testing for the use of a
			 controlled substance in violation of law or a United States Government
			 regulation not less than 2 times each year.
			(c)Employment
			 restrictionDuring the 2-year period beginning on the date of
			 departure of an individual from employment by the Minerals Management Service,
			 the individual may not be employed by any person conducting any activity under
			 a lease or permit issued by the Minerals Management Service or subject to
			 regulation by the Minerals Management Service.
			3.Oversight of
			 permitting and inspections
			(a)Monthly
			 inspection requirements
				(1)In
			 generalThe Secretary of the Interior, acting through the
			 Minerals Management Service, shall inspect each month each vessel and facility
			 used for drilling for oil and gas on the outer Continental Shelf.
				(2)Rescheduling of
			 missed inspectionIf for any reason the Secretary does not
			 conduct a monthly inspection under this subsection, the Secretary shall conduct
			 the inspection within 14 days after the date on which it was scheduled to be
			 conducted.
				(b)Prohibition on
			 categorical exemptionsThe Secretary of the Interior may not
			 exempt any category of activity by a vessel or facility engaged in drilling for
			 oil or gas on the outer Continental Shelf in waters deeper than 1,000 feet from
			 any requirement or restriction that applies with respect to that activity under
			 Federal law.
			4.Repeal of limitation
			 of liability of responsible party for discharge of oil from an offshore
			 facility
			(a)RepealSection 1004(a) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2704(a)) is amended by—
				(1)inserting
			 and after the semicolon at the end of paragraph (2);
				(2)striking paragraph
			 (3); and
				(3)redesignating
			 paragraph (4) as paragraph (3).
				(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect on April 15, 2010.
			
